DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.

 Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/10/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
	Claim Status
Claims 1, 8-9, and 10-14 have been amended; support for claims 1 and 10-14 are found in Examples 8-18 in the instant specification, the amendment to claims 8 was to correct a minor error, the amendment to claim 9 introduces new matter as the instant specification does not appear to have support for direct contact between the terminal and the exterior body.
Claim 3 has been canceled.
Claims 1-2 and 4-16 are currently pending and have been examined on the merits in this office action.

Claim Interpretation
The phrase “low-boiling solvent” as recited in claims 6 and 7 is interpreted to be a solvent having a boiling point less than 1300C for claim 6 and a boiling point less than 1100C for claim 7. This interpretation is provided in the previous office action and additional provided here.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment to claim 9 introduces new matter as applicant amends such that “the two terminals is directly in contact with a surface of the exterior body.” The instant specification does not provide an explicit disclosure of the two terminals being in direct contact with a surface of the exterior body, as there is no verbatim support and this does not appear to be shown in the figures. Furthermore, the record does not indicate that applicant had possession of the claimed subject matter at the time of filing. Note: the adhesive resin of the terminal seal portion is equivalent to the resin provided in Tokuo.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuo (JP 2001/229904 A as cited in the IDS) in view of Tatebayashi et al. (US 2007/0196732 A1-hereinafter Tatebayashi).

Regarding claim 1, Tokuo teaches a nonaqueous electrolyte secondary battery, comprising: 
a power generation element in which a positive electrode and a negative electrode exchange ions via an electrolyte (Tokuo Figure 3, positive electrode 22 negative electrode 23 and electrolyte 21);
two terminals connected to the positive electrode and the negative electrode, respectively (Tokuo Figure 1, negative electrode terminal 27 positive electrode terminal 26);
and an exterior body which covers the power generation element and the two terminals so that one end of each of the two terminals extends outward, and which has a sealed outer periphery (Tokuo [0024] battery body 20 is hermetically sealed in the sealed battery package 30 with the electrode terminals extending to the outside of the battery package; Figure 1),
wherein a seal strength of the outer periphery of the exterior body is the weakest at a terminal sealing portion sandwiching the two terminals (Tokuo [0027-0032] explosion proof portion 41 is provided in the positive electrode terminal 26, this region has a fusible resin 40 with a peel strength that is set to be low to produce a situation wherein peeling can occur once a predetermined pressure is reached to avoid expansion and rupture of the whole sealed battery package).
Tokuo fails to teach a terminal seal portion has a seal strength of 3.0 N/mm or more and 4.5 N/mm or less as Tokuo teaches 200-300 gf/10 mm which converts to 0.196 N/mm-2.94 N/mm (Tokuo [0031]). Examiner notes that the new claimed range of the seal strength is outside of Applicant’s preferred embodiment as seen in the instant specification [0052], “terminal sealing portion 36 is 4.5 N/mm or less … and still more preferably 3.0 N/mm or less.” Applicant prefers that the seal strength is less than 3.0 N/mm in their preferred embodiment, however, claims a range outside of their preferred range. Although Tokuo discloses a value outside the claimed range, 2.94 N/mm, the seal strength of Tokuo does not overlap but is merely close to the claimed range of the instant application and would still render the claimed range as obvious as the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. See MPEP 2144.05.

Additionally, Tokuo fails to teach wherein an insulating tape is further provided that connects at least one of the two terminals and an outermost surface of the power generation element.

	Tatebayashi discloses a nonaqueous electrolyte battery having a case that is sealed with an electrode assembly inside of the casing. Tatebayashi teaches of insulating tapes 181, 182, 191, 192 that are connected with a surface of the electrode assembly and extends to the terminal portion of the electrode assembly (Tatebayashi Figures 1 and 2). The insulating tapes serve to insulate the terminal and the current collector lead section from the casing that may contain a metal layer (Tatebayashi [0070]).
	Therefore, it would have been obvious to a skilled artisan before the effective filing date to incorporate an insulating tape of Tatebayashi in the battery of Tokuo such that the insulation tape extends from the electrode assembly to the terminal portion of the seal such that insulation between the electrode assembly and the casing occurs. Insulating the electrode assembly from the battery casing can prevent short circuiting of the battery.

Regarding claim 8, modified Tokuo teaches all the claim limitations of claim 1. Tokuo teaches wherein the sealed battery has the explosion proof parts having a fusible resin 40 that can peel off and burst when a predetermined pressure is reached (Tokuo [0027], [0030]). While Tokuo fails to teach a temperature at which peeling occurs, Tokuo also teaches wherein the fusible resins melt at a temperature between 150-250°C (Tokuo [0028]). Therefore, it appears that for the fusible resin to peel off before melting, that the temperature would have to be lower than 150°C or else melting would occur instead of peeling. A skilled artisan would find it obvious that peeling strength of the fusible resin will be the same or similar if the temperature is below the melting temperature. Tokuo further teaches wherein the fusible resin material the constitutes the explosion proof portion include polymers such as polyethylene, polypropylene, etc. (Tokuo [0007]). Applicant discloses wherein the exterior body is made of an outside polymer film such as polypropylene or polyethylene (Applicants disclosure [0045]). Therefore, the claim limitation of claim 8 is deemed to be an inherent property of the material and the heat fusible resin would inherently teach the property of the seal strength at a test temperature of 25 C.
While the prior art does not explicitly teach the seal strength being a seal strength at a temperature of 25 C, these properties are considered inherent in the prior art barring any differences shown by objective evidence between the fusible resin disclosed in the prior art and the applicant. As the fusible resin taught by the prior art and the applicant are identical within the scope of claim 1 and 8, fusible resin inherently teaches the seal strength is at a temperature of 25 C. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.



Regarding claims 10-14, modified Tokuo teaches all the claim limitations of claim 1. Tokuo fails to teach a terminal seal portion has a seal strength of 3.0 N/mm or more and 4.5 N/mm, 3.6 N/mm, and 3.0 N/mm or less as Tokuo teaches 200-300 gf/10 mm which converts to 0.196 N/mm-2.94 N/mm (Tokuo [0031]). Examiner notes that the new claimed range of the seal strength is outside of Applicant’s preferred embodiment as seen in the instant specification [0052], “terminal sealing portion 36 is 4.5 N/mm or less … and still more preferably 3.0 N/mm or less.” Applicant prefers that the seal strength is less than 3.0 N/mm in their preferred embodiment, however, claims a range outside of their preferred range. Although Tokuo discloses a value outside the claimed range, 2.94 N/mm, the seal strength of Tokuo does not overlap but is merely close to the claimed range of the instant application and would still render the claimed range as obvious as the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. See MPEP 2144.05.


Claims 2 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuo (JP 2001/229904 A as cited in the IDS) in view of Tatebayashi et al. (US 2007/0196732 A1-hereinafter Tatebayashi) as applied to claim 1 above, and further in view of Na (KR 2015/0045623 A).

Regarding claims 2, 15 and 16, modified Tokuo teaches all the claim limitations of claim 1. Tokuo shows a spacing between the inner portion of the terminal seal and the power generation element (Figure 3), however, fails to teach of a distance between the terminal seal and the power generation element, specifically the distance of 1.2 mm to 15 mm or less.

Na discloses a pouch type secondary battery with a sealing part on the edge of the exterior of the case. Na is analogous with Tokuo as both are related to a sealing part on the exterior of a battery casing. Na teaches a distance W2 between the sealing portion of the case and the electrode assembly being less than 1.5 mm (Figure 2; [0035-0036]) such that a space is provided between the sealing portion and the electrode assembly so that when the sealing portion is fused together the electrode assembly is not fused with the casing, but a large enough space so that manufacturing tolerances of the electrode assemblies can be made and still fit within the casing.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Tokuo to provide a 1.5 mm spacing between the electrode assembly and the sealing part of the casing as taught by Na such that manufacturing tolerances of the electrode assemblies can occur and still fit within the casing. Tokuo does show of a spacing between the power generation element and the sealing part but fails to teach a specific space amount, therefore the combination of Tokuo and Na would render obvious the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	The modification above renders claims 2 and 15 as obvious. Although Na fails to teach a distance of 2.0 mm -5.0 mm as required by claim 16, this would be obvious in view of Na. Na teaches providing a space for manufacturing tolerances of the electrode assemblies. While Na chose a manufacturing tolerance range of 1.5 mm, a skilled artisan would find it obvious to expand the tolerance range to be 2.0 or more. The extra half millimeter of space between the terminal seal portion and the power generation element would not be considered inventive as a skilled artisan can use the teaching of Na of providing a space for manufacturing tolerances and add at least another half inch to what is taught by Na. Having a manufacturing tolerance slightly bigger than what is taught by Na would not change the function of the battery as a whole and would still be expected to perform in the same way.


Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuo (JP 2001/229904 A as cited in the IDS) in view of Tatebayashi et al. (US 2007/0196732 A1-hereinafter Tatebayashi) as applied to claim 1 above, and further in view of Suzuki (JP 2008/091240 A-as cited in the IDS).

Regarding claim 4, modified Tokuo teaches all the claim limitations of claim 1. Tokuo further teaches wherein the exterior body has a first surface and a second surface that intersect with a line perpendicular to a surface extending from the sealing surface (Tokuo Figures 1-3; a perpendicular line of the sealing portion would intercept both the first and second surface of the exterior body), and wherein the explosion proof portion 41 is provided in the positive electrode terminal and has a fusible resin 40 with a peel strength lower than the rest of the sealing region such that peeling can occur at a predetermined pressure at this location to avoid expansion and rupture of the whole sealed battery package (Tokuo [0027-0032]). Tokuo fails to teach wherein a seal strength of the terminal seal portion on a first surface side is the weakest among seal strength of the outer periphery of the exterior body.
Suzuki discloses a battery aimed at preventing jumping out of the power generation element when the internal pressure of the battery is increased by an internal short circuit or the like. Suzuki teaches wherein the welding of the first laminate film 12 having a low welding strength is peeled off from the welding portion to prevent the power generation element 15 from popping out of the casing (Suzuki [0030-0035]; Figure 2). Suzuki teaches wherein one of the first laminate film 12 or second laminate film 12 is weaker such that only one side is opened up when the internal pressure threshold is exceeded (Suzuki [0030-0035] Figure 2).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify Tokuo such that the explosion proof portion 41 can be rearranged such that this portion is applied to one side of terminal seal portion, such as the side of the first surface, such that the explosion proof portion opens up only on the side of the first surface when the internal pressure threshold of the battery is reached so as to prevent the power generation element from popping out of the casing due to the high pressure. The modification would make only a portion of the terminal seal open up rather than the whole terminal seal and thus the whole sealing of the terminal portion is not broken. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claims 6 and 7, modified Tokuo teaches all the claim limitations of claims 1. Tokuo fails to teach wherein the electrolyte comprises a salt and nonaqueous solvent wherein the solvent comprises 50% or more by mass and 85% or less by mass a low-boiling solvent having a boiling point of 1300C/ 1100C or less respectively.

	Suzuki discloses a battery aimed at preventing jumping out of the power generation element when the internal pressure of the battery is increased by an internal short circuit or the like. Suzuki teaches wherein the nonaqueous electrolyte is obtained by dissolving an electrolyte salt in a non-aqueous solvent such as diethyl carbonate and dimethyl carbonate (Suzuki [0025]; diethyl carbonate has a boiling point of 126 C and dimethyl carbonate has a boiling point of 90 C). Furthermore, Suzuki teaches wherein the solvent ratio of ethylene carbonate and diethyl carbonate is used in a volume ratio of 3:7 which correlates to 63.3 mass% for diethyl carbonate and 64.4 mass% when dimethyl carbonate is substituted for diethyl carbonate (Suzuki [0040]). Other solvents can be used having a boiling point less than 110 C as is listed in [0025] of Suzuki.

	Therefore, it would have been obvious to a skilled artisan to substitute the electrolyte of Tokuo for the electrolyte of Suzuki. This is a simple substitution. The electrolyte of Suzuki contains the mass percentage of the low boiling solvent. A simple substitution of diethyl carbonate for dimethyl carbonate as taught in [0025] and [0040] would render both claims 6 and 7 obvious.  As noted, other solvents are taught and can be used in the ratio taught by Suzuki to render the claims obvious. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuo (JP 2001/229904 A as cited in the IDS) in view of Tatebayashi et al. (US 2007/0196732 A1-hereinafter Tatebayashi)  and Suzuki (JP 2008/091240 A-as cited in the IDS) as applied to claim 4 above, and further in view of Ootsuka (US 2015/0311488 A1).

Regarding claim 5, modified Tokuo teaches all the claim limitation of claim 4. The modification of claim 4 teaches wherein a sealed region of the terminal seal of on a first side is weaker than the rest of the sealing area and terminal seals to ensure that the terminal seal is opened at the first surface side of the terminal seal.  Tokuo further teaches wherein the sealed battery package 30 includes a metal foil core material as a part of the battery package (Tokuo [0025]).
 Tokuo and Suzuki fail to teach wherein a thickness of the metal layer is in the terminal seal portion on the first surface side is smaller than a thickness of the metal layer in the terminal seal portion on the second surface side. While this limitation is not taught, it would be considered common knowledge to one having ordinary skill in the art. The combination of Tokuo and Suzuki teach a specific region of the terminal seal being opened when a predetermined pressure is reached due to a reduced sealing strength. An obvious alternative/ additional modification to having a reduced sealing strength is to make the region desired to be broken first thinner therefore the thinned portion would be the first region broken when the internal pressure threshold is reached.
	
Alternatively, the claim limitation of the thickness of a first surface being smaller than the other portion of the second surface would be obvious in view of Ootsuka.
Ootsuka discloses a lid for a battery case. Ootsuka admits that a safety valve having a thin portion that is designed to be ruptured when an internal pressure of the battery becomes too high is common knowledge in the art (Ootsuka [0002]). The safety valve has a thing portion that is configured to rupture before the whole battery lid ruptures to prevent such a case wherein the whole battery lid ruptures due to an increased pressure.
Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the explosion proof portion to be made thinner than the rest of the sealing portions of the battery such that the thinned portion is the first to be broken when the pressure inside the battery is too high. The modification to include the thinned portion would further ensure that the terminal seal of the first surface side is the weakest and thus would be broken first when the pressure inside the battery is too high.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuo (JP 2001/229904 A as cited in the IDS) in view of Tatebayashi et al. (US 2007/0196732 A1-hereinafter Tatebayashi) as applied to claim 1, and further in view of Kim (US 2015/0214512 A1).

Regarding claim 9, modified Tokuo teaches all the claim limitations of claim 1. Tokuo teaches wherein a terminal sealing portion sandwiching the two terminals (Tokuo Figure 2/3), however, fails to teach a direct contact of the terminals with a surface of the exterior body. Tokuo teaches wherein the fusible resin 40 is applied between the terminal and the elements 31, 32, 33 and 34 that makes up the exterior body and fails to teach a direct contact between the terminals and the exterior body. In view of the 112(a) new matter rejection, the examiner will assume claim 9 has proper support of each terminal being in direct contact with a surface of the exterior body.
Kim discloses a battery cell being enclosed in a battery casing. Kim is analogous with Tokuo as both are related to enclosing a battery within a casing. Kim teaches a battery cell 100a  being enclosed in a pouch 120 and sealed with a sealing portion 124 (Figure 3). Kim further teaches of an electrode tab film 117 made of a resin portion that is provided on a portion of the sealing portion 124 to cause the metal tab portion 114 to perfectly come into close contact with the sealing portion to be completely thermally fused and to prevent an electric short circuit (Kim Figure 2 [0042-0043]) .

    PNG
    media_image1.png
    279
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    460
    569
    media_image2.png
    Greyscale


Therefore, it would have been obvious to a skilled artisan before the effective filing date to modify the fusible resin portions 40 of Tokuo to only cover a portion of the sealing portion such that the electrode terminal has a portion that comes into contact with the exterior body. The amount covered by the fusible resin portions 40 can adjust the seal strength at locations of the sealed portion of the battery of Tokuo. Therefore, the amount covered by the fusible resin is a result effective variable relating to the seal strength of the terminal seal portion as the seal strength will increase if the area covered by the fusible resin portions increases. See MPEP 2144.05.




	Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. Applicant argues amended claim overcomes the rejection of record because Tokuo teaches a seal strength of 200-3000 gf/10mm (converts to 0.196 N/mm- 2.94 N/mm) and this is outside the new claim range of 3.0 N/mm to 4.5 N/mm. Examiner notes that the new claimed range of the seal strength is outside of Applicant’s preferred embodiment as seen in the instant specification [0052], “terminal sealing portion 36 is 4.5 N/mm or less … and still more preferably 3.0 N/mm or less.” Applicant prefers that the seal strength is less than 3.0 N/mm in their preferred embodiment, however, claims a range outside of their preferred range. Although Tokuo discloses a value outside the claimed range, 2.94 N/mm, the seal strength of Tokuo does not overlap but is merely close to the claimed range of the instant application and would still render the claimed range as obvious as the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. See MPEP 2144.05.
	Applicant further argues that amended claim 9 has separate patentability due to the primary reference Tokuo having fusible resins provided to sandwich the terminals in the thickness direction so a direct contact is not formed between the terminal and the exterior body. It is the examiner’s opinion that Applicant does not have support for the amendment as it appears that the terminal portion of the instant application has a terminal sealing body made of an adhesive (resin) that is provided between the terminal and the exterior body. Additionally, a new rejection for claim 9 is provided above rending the argument moot. Applicant’s arguments in view of the amendments to the claims are not persuasive in view of the updated rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728             

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728